 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 1 of 12 PageID: 1



John E. Flaherty                           Of Counsel:
Ravin R. Patel
MCCARTER & ENGLISH, LLP                    Michael K. Friedland
Four Gateway Center                        Benjamin A. Katzenellenbogen
100 Mulberry Street                        Josepher Li
Newark, New Jersey 07102                   KNOBBE, MARTENS, OLSON & BEAR, LLP
Tel: (973) 622-4444                        2040 Main St., 14th Floor
                                           Irvine, CA 92614
Attorneys for Plaintiffs                   Tel: (949) 760-0404
Razor USA LLC and Shane Chen

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


RAZOR USA LLC and SHANE CHEN,                   Civil Action No.

                      Plaintiffs,               COMPLAINT FOR PATENT
                                                INFRINGEMENT
         v.
                                                DEMAND FOR JURY TRIAL
DGL GROUP, LTD.,

                      Defendant.


         Plaintiffs Razor USA LLC (“Razor”) and Shane Chen (“Chen”) (jointly, “Plaintiffs”)

hereby complain of DGL Group, Ltd. (“Defendant”) and allege as follows:

                                     I. THE PARTIES

         1.    Razor is a limited liability company organized and existing under the laws of

Delaware and having its principal place of business at 12723 166th Street, Cerritos, California

90703.

         2.    Chen is a resident of Camas, Washington.

         3.    Plaintiffs are informed and believe, and thereon allege, that Defendant is a

company organized and existing under the laws of the State of New York and having a principal

place of business at 195 Raritan Center Parkway, Edison, New Jersey 08837.




                                              -1-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 2 of 12 PageID: 2



        4.      Plaintiffs are informed and believe, and thereon allege, that Defendant has

committed the acts alleged herein within this judicial district.

                                II. JURISDICTION AND VENUE

        5.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to 28 U.S.C. §§ 1331 and 1338 because this action arises under the patent laws of the

United States, Title 35 United States Code, including 35 U.S.C. § 1, et seq. This complaint

includes claims for patent infringement arising under U.S. patent law, including 35 U.S.C. §§

271, et seq.

        6.      This Court has personal jurisdiction over Defendant because Defendant has a

principal place of business in this judicial district and has a continuous, systematic, and

substantial presence within this judicial district including by selling and offering for sale

infringing products in this judicial district, and by committing acts of infringement in this

judicial district, including but not limited to selling infringing products to consumers and/or

retailers in this district and selling into the stream of commerce knowing such products would be

sold in New Jersey and this district, which acts form a substantial part of the events or omissions

giving rise to Plaintiffs’ claim.

        7.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b). Defendant resides in this judicial district, and has committed acts of infringement

within this judicial district and has a regular and established place of business in this judicial

district.

                                    III. GENERAL ALLEGATIONS

        8.      Razor has been the worldwide leader in scooters since 2000, when it made the

kick scooter a global phenomenon.         Since 2000, Razor has sold over 34 million scooters,




                                                 -2-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 3 of 12 PageID: 3



including 13 million electric scooters. Razor has been recognized for its innovative and popular

products by parents, media, and industry alike. Razor focuses on providing the best riding

experience by combining cutting-edge technology, high-quality materials, and innovation to

deliver products designed to suit riders’ evolving lifestyles. Today, Razor offers a full line of

award-winning products that inspire and excite riders around the globe.

        9.      Razor invested significant resources in protecting its intellectual property through

the development, licensing, and, when necessary, enforcement of substantial patent and other

intellectual property rights.

        10.     On July 24, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Reissue Patent Number RE46,964 (the “RE964 Patent”), titled

“Two-Wheel, Self-Balancing Vehicle with Independently Movable Foot Placement Sections.”

Chen is the named inventor of the RE964 Patent, which is a reissue of United States Patent No.

8,738,278 (the “’278 Patent”), which issued on May 27, 2014. A true and correct copy of the

RE964 Patent is attached hereto Exhibit A.

        11.     On September 29, 2015, the United States Patent and Trademark Office duly and

lawfully issued United States Design Patent D739,906 (the “D906 Patent”), titled “Two-Wheeled

Vehicle.” Chen is the named inventor of the D906 Patent. A true and correct copy of the D906

Patent is attached hereto as Exhibit B.

        12.     Chen is the owner of the RE964 Patent and the D906 Patent and Razor is the

exclusive licensee in the United States and Canadian markets for products having a projected net

wholesale price of $400 or less of the RE964 Patent and the D906 Patent.

        13.     Razor is the assignee of the right to enforce all claims and rights of action for

damages and equitable relief by reason of past, present and/or future infringement of the RE964




                                                -3-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 4 of 12 PageID: 4



Patent and the D906 Patent for products having a projected net wholesale price of $400 or less,

and the right to sue and collect damages and obtain equitable relief for all past, present and/or

future infringement of the RE964 Patent and the D906 Patent for products having a projected net

wholesale price of $400 or less.

       14.     The RE964 Patent relates to, among other things, two-wheel, self-balancing

vehicles having foot placement sections that are coupled to one another and independently

rotatable along an axis passing through a first wheel and a second wheel.

       15.     The D906 Patent claims the ornamental design for a two-wheeled vehicle as

shown and described in the patent.

       16.     Plaintiffs are informed and believe, and thereon allege, that Defendant makes,

uses, sells, offers for sale, and/or imports into the United States two-wheel self-balancing

vehicles including, for example, products referred to by the name “Hover-1” (the “Accused

Products”) that infringe Plaintiffs’ intellectual property rights, including the RE964 Patent and

the D906 Patent. Defendant’s Accused Products include, for example, the Hover-1 Chrome,

Hover-1 Eclipse, Hover-1 Horizon, Hover-1 Matrix, Hover-1 H1, Hover-1 Ultra, Hover-1

Freedom, Hover-1 Liberty, Hover-1 Helix, Hover-1 All-Star, Hover-1 Superstar, Hover-1

Nomad, Hover-1 Titan, Hover-1 Beast, and Hover-1 X10.

       17.     Defendant’s acts complained of herein have caused Plaintiffs to suffer irreparable

injury. Plaintiffs will continue to suffer substantial loss and irreparable injury unless and until

Defendant is enjoined from its wrongful actions complained of herein.

       18.     Plaintiffs are informed and believe, and on that basis, allege, that Defendant’s acts

complained of herein are willful and deliberate.




                                                -4-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 5 of 12 PageID: 5



                               IV. FIRST CLAIM FOR RELIEF
                  (Patent Infringement of the RE964 Patent - 35 U.S.C. § 271)

        19.     Plaintiffs repeat and re-allege the allegations of paragraphs 1-18 of this Complaint

as if set forth fully herein.

        20.     This is a claim for patent infringement under 35 U.S.C. § 271.

        21.     Defendant, through its agents, employees, servants, distributors, and retailers has,

and continues to, knowingly, intentionally, and willfully infringe at least Claims 1 and 10 of the

RE964 Patent by making, using, selling, offering for sale, and/or importing into the United States

the Accused Products.

        22.     As set forth below, the Accused Products satisfy all of the limitations of at least

Claim 1 of the RE964 Patent.

        23.     The Accused Products are two-wheel, self-balancing vehicle devices.

        24.     The Accused Products have a first foot placement section and a second foot

placement section that are coupled to one another.

        25.     The Accused Products have a first foot placement section and a second foot

placement section that are independently rotatable along an axis passing through a first wheel

and a second wheel.

        26.     The Accused Products have a first wheel associated with the first foot placement

section and a second wheel associated with the second foot placement section.

        27.     The Accused Products have first and second wheels spaced apart and substantially

parallel to one another.

        28.     The Accused Products have a first position sensor and a first drive motor

configured to drive the first wheel.

        29.     The Accused Products have a second position sensor and a second drive motor


                                                -5-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 6 of 12 PageID: 6



configured to drive the second wheel.

       30.     The Accused Products have control logic that drives the first wheel toward self-

balancing the first foot placement section in response to position data from the first sensor.

       31.     The Accused Products have control logic that drives the second wheel toward

self-balancing the second foot placement section in response to position data from the second

foot placement section.

       32.     As set forth below, the Accused Products satisfy all of the limitations of at least

Claim 10 of the RE964 Patent.

       33.     The Accused Products are two-wheel, self-balancing vehicle devices.

       34.     The Accused Products have a first foot placement section and a second foot

placement section.

       35.     The Accused Products have a first foot placement section and a second foot

placement section that are coupled to one another and are independently rotatable along an axis

passing through a first wheel and a second wheel.

       36.     The Accused Products have a first wheel associated with the first foot placement

section.

       37.     The Accused Products have a second wheel associated with the second foot

placement section.

       38.     The Accused Products have first and second wheels spaced apart and substantially

parallel to one another.

       39.     The Accused Products have a first position sensor and a first drive motor

configured to drive the first wheel.

       40.     The Accused Products have a second position sensor and a second drive motor




                                                 -6-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 7 of 12 PageID: 7



configured to drive the second wheel.

          41.    The Accused Products have control logic that drives the first wheel toward self-

balancing the first foot placement section in response to position data from the first sensor.

          42.    The Accused Products have control logic that drives the second wheel toward

self-balancing the second foot placement section in response to position data from the second

sensor.

          43.    Defendant’s acts of infringement of the RE964 Patent were undertaken without

permission or license from Plaintiffs.

          44.    Upon information and belief, Defendant had actual knowledge of Plaintiffs’ rights

in the structures claimed in the RE964 Patent. Plaintiffs provided actual notice to Defendant of

its infringement of the RE964 Patent at least as early as September 4, 2018. In addition, Razor

has provided the public with constructive notice of its patent rights pursuant to 35 U.S.C. § 287.

          45.    The Accused Products are nearly identical copies of the structures claimed in the

RE964 Patent, and Defendant’s actions constitute willful and intentional infringement of the

RE964 Patent. Defendant infringed the RE964 Patent with reckless disregard of Plaintiffs’

patent rights. Defendant knew, or should have known, that its actions constituted infringement

of the RE964 Patent. Defendant’s acts of infringement of the RE964 Patent were not consistent

with the standards of commerce for its industry.

          46.    As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages in an amount that is not presently known

to Plaintiffs.

          47.    Pursuant to 35 U.S.C. § 284, Plaintiffs are entitled to damages for Defendant’s

infringing acts and treble damages together with interest and costs as fixed by this Court.




                                                 -7-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 8 of 12 PageID: 8



        48.     Pursuant to 35 U.S.C. § 285, Plaintiffs are entitled to attorneys’ fees.

        49.     Due to the aforesaid infringing acts, Plaintiffs have suffered great and irreparable

injury, for which Plaintiffs have no adequate remedy at law.

        50.     Defendant will continue to infringe Plaintiffs’ patent rights to the great and

irreparable injury of Plaintiffs, unless enjoined by this Court.

                              V. SECOND CLAIM FOR RELIEF
                   (Patent Infringement of the D906 Patent - 35 U.S.C. § 271)

        51.     Plaintiffs repeat and re-allege the allegations of paragraphs 1-50 of this Complaint

as if set forth fully herein.

        52.     This is a claim for patent infringement under 35 U.S.C. § 271.

        53.     Defendant, through its agents, employees, servants, distributors, and retailers has,

and continues to, knowingly, intentionally, and willfully infringe the D906 Patent by making,

using, selling, offering for sale, and/or importing into the United States the Accused Products

having a design that would appear to an ordinary observer to be substantially similar to the claim

of the D906 Patent.

        54.     Defendant’s acts of infringement of the D906 Patent were undertaken without

permission or license from Plaintiffs.

        55.     Upon information and belief, Defendant had actual knowledge of Plaintiffs’ rights

in the design claimed in the D906 Patent. Plaintiffs provided actual notice to Defendant of its

infringement of the D906 Patent at least as early as September 4, 2018. In addition, Razor has

provided the public with constructive notice of its patent rights pursuant to 35 U.S.C. § 287.

        56.     The Accused Products are nearly identical copies of the design claimed in the

D906 Patent, and Defendant’s actions constitute willful and intentional infringement of the D906

Patent. Defendant infringed the D906 Patent with reckless disregard of Plaintiffs’ patent rights.


                                                 -8-
 Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 9 of 12 PageID: 9



Defendant knew, or should have known, that its actions constituted infringement of the D906

Patent. Defendant’s acts of infringement of the D906 Patent were not consistent with the

standards of commerce for its industry.

        57.      As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages in an amount that is not presently known

to Plaintiffs.

        58.      Pursuant to 35 U.S.C. § 284, Plaintiffs are entitled to damages for Defendant’s

infringing acts and treble damages together with interest and costs as fixed by this Court.

        59.      Pursuant to 35 U.S.C. § 285, Plaintiffs are entitled to attorneys’ fees.

        60.      Pursuant to 35 U.S.C. § 289, Plaintiffs are entitled to recovery of Defendant’s

total profits from Defendant’s infringement of Plaintiff’s design patent.

        61.      Due to the aforesaid infringing acts, Plaintiffs have suffered great and irreparable

injury, for which Plaintiffs have no adequate remedy at law.

        62.      Defendant will continue to infringe Plaintiffs’ patent rights to the great and

irreparable injury of Plaintiffs, unless enjoined by this Court.



        WHEREFORE, Plaintiffs pray for judgment in its favor against Defendant for the

following relief:

        A.       That the Court adjudge Defendant to have willfully infringed the RE964 Patent

and the D906 Patent under 35 U.S.C. § 271;

        B.       That the Court issue a preliminary and permanent injunction enjoining Defendant

and its officers, directors, agents, servants, employees, representatives, distributors, retailers,

successors, and assigns, and all persons, firms, or corporations in active concert or participation




                                                  -9-
Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 10 of 12 PageID: 10



with Defendant who receive actual notice of the injunction, from engaging in the following

activities and from assisting or inducing, directly or indirectly, others to engage in the following

activities:

               1.      making, using, selling, offering to sell, and/or importing the Accused

                       Products;

               2.      making, using, selling, offering to sell, and/or importing any other product

                       that infringes the RE964 Patent or the D906 Patent; and

               3.      directly or indirectly infringing the RE964 Patent or the D906 Patent in

                       violation of 35 U.S.C. § 271;

        C.     That Defendant account for all gains, profits, and advantages derived by

Defendant’s infringement of the RE964 Patent and the D906 Patent in violation of

35 U.S.C. § 271, and that Defendant pay to Plaintiffs all damages suffered by Plaintiffs and/or

Defendant’s total profit from such infringement pursuant to 35 U.S.C. §§ 284 and 289, including

all damages from at least the issue dates of the ’278 Patent and the D906 Patent;

        D.     That an accounting be ordered to determine Defendant’s profits resulting from its

patent infringement;

        E.     That Defendant disgorge all benefits from Defendant’s wrongful acts, and provide

restitution for all harm caused by Defendant’s wrongful acts;

        F.     An Order adjudging that this is an exceptional case pursuant to 35 U.S.C. § 285;

        G.     An Order for a trebling of damages and/or exemplary damages because of

Defendant’s willful conduct pursuant to 35 U.S.C. § 284;

        H.     An award to Plaintiffs of the attorney fees, expenses, and costs incurred by

Plaintiffs in connection with this action;




                                               -10-
Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 11 of 12 PageID: 11



       I.     An award of pre-judgment and post-judgment interest and costs of this action

against Defendant; and,

       J.     Such other and further relief as this Court may deem just and proper.



                                               Respectfully submitted,

Dated: May 24, 2019                            s/John E. Flaherty
                                               John E. Flaherty
                                               Ravin R. Patel
                                               MCCARTER & ENGLISH, LLP
                                               Four Gateway Center
                                               100 Mulberry Street
                                               Newark, New Jersey 07102
                                               Tel: (973) 622-4444

                                               Attorneys for Plaintiffs
                                               Razor USA LLC and Shane Chen

Of Counsel:

Michael K. Friedland
Benjamin A. Katzenellenbogen
Josepher Li
KNOBBE, MARTENS, OLSON & BEAR, LLP
2040 Main St., 14th Floor
Irvine, CA 92614
Tel: (949) 760-0404
Fax: (949) 760-9502
michael.friedland@knobbe.com
ben.katzenellenbogen@knobbe.com
josepher.li@knobbe.com




                                             -11-
Case 2:19-cv-12939-JMV-MF Document 1 Filed 05/24/19 Page 12 of 12 PageID: 12



                 CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

           I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.

                                                   Respectfully submitted

Dated: May 24, 2019                                s/John E. Flaherty
                                                   John E. Flaherty
                                                   Ravin R. Patel
                                                   MCCARTER & ENGLISH, LLP
                                                   Four Gateway Center
                                                   100 Mulberry Street
                                                   Newark, New Jersey 07102
                                                   Tel: (973) 622-4444

                                                   Attorneys for Plaintiffs Razor USA LLC
                                                   and Shane Chen

Of Counsel:

Michael K. Friedland
Benjamin A. Katzenellenbogen
Josepher Li
KNOBBE, MARTENS, OLSON & BEAR, LLP
2040 Main St., 14th Floor
Irvine, CA 92614
Tel: (949) 760-0404
Fax: (949) 760-9502
michael.friedland@knobbe.com
ben.katzenellenbogen@knobbe.com
josepher.li@knobbe.com




30275826




                                                 -12-
